Exhibit 10.4 Idaho North Resources 2555 W. Palais Drive Coeur d’Alene, ID (509) 928-7604 November 17, 2011 Erik Panke P.O. Box 142 Kellogg, Idaho Dear Erik, Appointment letter for accounting services Idaho North Resources is pleased to appoint you the company bookkeeper/accountant effective immediately.INR will pay you 10,000 shares per year of non-registered stock with a cost basis of $.05. If you have any questions please contact me at anytime.Thank you. Sincerely, MARK FRALICH Mark Fralich President Idaho North Resources
